Citation Nr: 0839323	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  03-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from September 1946 to May 
1949 and November 1954 to August 1979.  He also has a period 
of unverified service from March 1942 to August 1946.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  
Thereafter, jurisdiction was transferred to the Pittsburgh, 
Pennsylvania RO.

The matters being decided in this decision were remanded by 
the Board in May 2006.  The case has since been returned to 
the Board for further appellate action.  

The Board notes that the veteran submitted medical evidence 
directly to the Board in October 2008; however, this evidence 
is duplicative of evidence already considered by the RO.  
Therefore, a remand for RO consideration of such evidence is 
not required.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Arthritis of the left knee was not present until more 
than one year following the veteran's last period of active 
duty and is not etiologically related to service.

2.  Prior to January 22, 2008, the veteran's bilateral hand 
disability was manifested by not more than X-ray evidence of 
arthritis and pain on motion.  

3.  Since January 22, 2008, the veteran's bilateral hand 
disability has been manifested by X-ray evidence of arthritis 
and limitation of motion resulting in a gap of 1 to 1.5 
inches between the thumb and fingers 2 through 5 of each 
hand.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007)

2.  Prior to January 22, 2008, the criteria for an initial 
disability rating higher than 10 percent for a bilateral hand 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5216-5230 
(2007).

3.  Since January 22, 2008, the criteria for a 10 percent 
disability rating for a right hand disability and a separate 
10 percent rating for a left hand disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5216-5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left knee 
disability, as well as an increased initial disability rating 
for his bilateral hand disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided VCAA notice 
in letters mailed in January 2003 and May 2007.  Although 
complete notice was not provided until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all 
pertinent evidence, the RO readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  Although the veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claims until October 2006, after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, as explained below, the Board has 
determined that service connection is not warranted for 
arthritis of the left knee disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board further notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Where a veteran served 90 days or more of continuous, active 
service during a period of war or after January 1, 1947, and 
manifests arthritis to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

B.  Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code(s), a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

During the pendency of this claim, the criteria for 
evaluating hand disabilities were revised, effective August 
26, 2002.  Under the revised criteria, if there is a gap of 
less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches, a 10 percent rating is assigned.  Where that gap 
is more than two inches, a 20 percent rating is assigned.  38 
C.F.R. § 4.71a, Code 5228 (2007).  Under the criteria in 
effect prior to August 26, 2002, Code 5224 provides for a 10 
percent evaluation where there is favorable ankylosis of the 
thumb or a 20 percent evaluation where there is unfavorable 
ankylosis of the thumb.  Notes following the diagnostic codes 
for rating finger disabilities provide that favorable 
ankylosis is found where there is limited motion permitting 
flexion of the tip of the finger to within 2 inches of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch is not considered disabling.  Limited motion such 
that flexion can not be performed to within 2 inches of the 
transverse fold of the palm is treated as unfavorable 
ankylosis.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2007) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2007) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2007) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.



C.  Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Service Connection

It is the veteran's essential contention that he developed 
arthritis of the left knee due to an injury in service.  He 
has reported that he injured the left knee when he received a 
grazing bullet wound to the right thigh during his first 
period of service, but that he required no treatment.  

Service treatment records do not reflect a finding or 
diagnosis of left knee arthritis.  They do show a complaint 
of bilateral knee pain in June 1978 with an assessment that 
the knees were within normal limits.  Also noted was an 
episode of knee pain assessed as anterior cruciate strain in 
August 1979.  The veteran reported no injury at the time but 
noted the pain was a recurrent problem.  The veteran was 
advised to have minimal stress for two weeks and to take 
Darvocet.  The veteran's service separation examination 
report dated earlier in the month reflects a finding of 
normal lower extremities and no complaints related to the 
left knee. 

The post-service medical evidence shows that arthritis of the 
left knee was diagnosed in 1985, but there is no medical 
evidence showing that arthritis of the left knee was present 
within one year of the veteran's discharge from service or 
that the veteran's left knee disability is etiologically 
related to service.  Moreover, a VA physician who reviewed 
the claims folders in June 2008, has opined that it is less 
likely than not that the veteran's left knee arthritis is 
etiologically related to service.  The physician supported 
the opinion by noting that an X-ray study in January 2008 
showed minimal degenerative changes that were less than would 
be expected in a person the veteran's age.

Although the veteran might sincerely believe that his left 
knee arthritis is etiologically related to service, his lay 
opinion concerning this matter requiring medical expertise is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In view of the absence of medical 
evidence showing that the veteran was found to have arthritis 
of the left knee in service or until more than one year 
thereafter, the absence of any medical evidence linking the 
arthritis to service, and the foregoing medical opinion 
against the claim, the Board must conclude that the 
preponderance of the evidence is against the claim.

B.  Initial Rating

For the period prior to January 22, 2008, the veteran's 
service-connected bilateral hand disability was manifested by 
complaints of pain and X-ray evidence of arthritis without 
evidence of limitation of motion.  The report of a VA 
examination in August 2002 shows ulnar drift bilaterally 
including the metacarpal phalangeal (MCP), proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
to approximately 15 degrees.  There was mild to moderate DIP 
swelling and mild swelling of the PIP and MCP joints.  The 
hands were nontender and had full range of motion.  The 
diagnosis was probable rheumatoid arthritis with little 
functional impairment.  In discussing his arthritis, the 
veteran explained that most of his current pain involved the 
left knee.  Since no limitation of motion was demonstrated, 
rating under DC 5003 is appropriate.  None of the evidence 
for this period shows that the veteran experienced occasional 
incapacitating exacerbations, as required for a 20 percent 
rating under Diagnostic Code 5003.  Therefore, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected bilateral 
hand disability prior to January 22, 2008.

However, the Board finds that for the period beginning 
January 22, 2008, the medical evidence of record presents a 
disability picture that nearly approximates limitation of 
motion between the thumb and all other fingers of 1 to 1.5 
inches bilaterally, warranting separate 10 percent ratings 
under DC 5228 for the left and right hands.  Specifically, a 
January 22, 2008, VA examination report notes findings of 
moderate to severe arthritis of the hands and an inability to 
approximate the tips of the thumbs with the tips of the 
index, middle, ring and small fingers bilaterally, with a gap 
of between 1 and 1.5 inches depending on the finger.  There 
remains no finding of ankylosis, however.  The veteran also 
reported for purposes of the examination that he currently 
experienced difficulty gripping a glass of water of coffee, 
and that his hand pain had increased since the last VA 
examination.  He also reported that he was taking Tylenol to 
control the arthritis pain.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the evidence supports the grant of a separate 10 
percent rating for each hand based on limitation of motion of 
the thumb consistent with the criteria of DC 5228, effective 
January 22, 2008.

The evidence of record does not show that a rating greater 
than 10 percent is warranted for either hand for any period 
of time since January 22, 2008.  The medical evidence of 
record does not show limitation of motion between the thumb 
and the fingers of more than two inches or unfavorable 
ankylosis.  Specifically, the January 2008 VA examination 
report notes that range of motion testing of the hands 
demonstrated gaps of 1 to 1.5 inches between the thumb and 
fingers, and X-rays showed moderately severe arthritis with 
no finding of ankylosis.  

Finally, the Board also notes that the medical evidence of 
record does not show findings that approximate amputation of 
the thumb (see Code 5152), or findings of resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  See 38 C.F.R. § 4.71, Code 
5224 (2008).  Therefore, ratings on these bases are not 
warranted.

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  By regulation, an 
extra-schedular rating may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his bilateral hand disability 
and that the manifestations of the disability are consistent 
with those contemplated by the schedular criteria.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for arthritis of the left 
knee is denied.

The Board having determined that the veteran's bilateral hand 
disability warrants a single 10 percent rating during the 
initial rating period prior to January 22, 2008, and separate 
ratings of 10 percent for each hand during the initial rating 
period beginning January 22, 2008, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


